Citation Nr: 1824319	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-28 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to an increased initial rating for varicose veins of the right lower extremity, currently rated as noncompensable prior to September 28, 2015 and 10 percent from that date.  

2. Entitlement to an increased initial rating for varicose veins of the left lower extremity, currently rated as noncompensable prior to September 28, 2015 and 10 percent from that date.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to August 1986, from January 2000 to September 2000, from March 2003 to July 2005 and from October 2008 to February 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, Albuquerque, New Mexico; and Waco, Texas.

In a May 2010 rating decision, the RO located in San Diego, California granted service connection for varicose veins, bilateral calves and assigned a noncompensable evaluation effective March 1, 2010, the day after the Veteran was discharged from active duty. 

The RO located in Albuquerque, New Mexico continued the noncompensable rating in an August 2011 decision.  

In an October 2015 rating decision, the RO located in Waco, Texas increased the rating for varicose veins and assigned each lower extremity a 10 percent rating, effective September 28, 2015.  Jurisdiction remains with the RO in Waco, Texas. 

The Board finds that a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  The Veteran has not claimed that his varicose veins prevent him from securing and maintaining employment.  The record reflects that the Veteran retired from the military in February 2010.  Furthermore, on September 2015 VA examination, the examiner indicated that his varicose veins did not impact the Veteran's ability to work.  Thus, the Board finds that the issue of TDIU is not reasonably raised in this matter.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



FINDINGS OF FACT

For the entire initial rating period from March 1, 2010, the Veteran's bilateral lower extremities varicosities were productive of difficulty with walking after prolonged periods of time; aching, pain, tenderness, and discomfort with prolonged standing and sitting; and edema  that was relieved by elevation of extremity or compression hosiery.


CONCLUSIONS OF LAW

1.  For the appeal period from March 1, 2010 and prior to September 28. 2015, the criteria for an initial rating of 10 percent rating for varicose veins of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7120 (2017).

2.  For the appeal period from March 1, 2010 and prior to September 28. 2015, the criteria for an initial rating of 10 percent rating for varicose veins of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7120 (2017).

3.  Throughout the appeal period from March 1, 2010, the criteria for an initial rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7120 (2017).

4.  Throughout the appeal period from March 1, 2010, the criteria for an initial in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7120 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson, 12 Vet. App. at 126.

The Veteran's varicose veins are rated pursuant to Diagnostic Code 7120.   Each extremity was rated as noncompensable for the appeal period from March 1, 2010 and prior to September 28, 2015 and 10 percent disabling from September 28, 2015.

Under Diagnostic Code 7120, a noncompensable evaluation is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

The Board finds that a 10 percent disability rating is warranted for the bilateral extremities for the appeal period prior to September 28, 2015.  Throughout the appeal period prior to and from September 28, 2015, ratings in excess of 10 percent are not warranted for either lower extremity.

Regarding the appeal period prior to September 28, 2015, the Board resolves all doubt and finds that the Veteran has had difficulty with walking after prolonged periods of time as well as edema that was relieved by elevation of extremity or compression hosiery, and aching, and tenderness in the bilateral lower extremities that were aggravated after prolonged periods of standing.  In this regard, the Veteran's service treatment records included a January 2010 examination that noted intermittently painful varicose veins in legs.  In a February 2010 addendum, the examiner reported that varicosities and edema were persistent and constantly painful (not intermittent).

On his February 2010 QTC fee-based examination, the Veteran reported that he had leg pain at rest and constant edema that was relieved by foot elevation or compression hosiery.  There was protrusion.  He denied dark pigmentation of skin, eczema, and ulceration.  He was not receiving any treatment for his condition.  He reported functional impairment as difficulty walking long periods of time.  On examination, varicose veins were present on the bilateral calves.  Edema of the lower extremities was absent.  There was no ulcer, edema, elevated edema or stasis pigmentation present.  There was no eczema.  The examiner reported the subjective factors as aching and tenderness of the bilateral legs aggravated with prolonged periods of standing.  The objective factors were the presence of varicose veins.  

The service treatment records and February 2010 QTC examination report reflect edema that was relieved by elevation of extremity or compression hosiery, or aching and tenderness in leg that was aggravated after prolonged periods of standing.  He also had difficulty with walking after prolonged periods of time.  Resolving all doubt in favor of the Veteran, the Board finds that varicose veins of the right and left lower extremities each warrants a 10 percent disability rating for the appeal period prior to September 28, 2015.  Further, the Board finds that the appropriate date for the increase is March 1, 2010, the day after the Veteran was discharged from active duty.

Regarding a rating in excess of 10 percent from the appeal period from March 1, 2010, the Board finds that neither lower extremity disability warrants a rating in excess of 10 percent at any time pertinent to the appeal.  In this regard, the evidence reflects that for the entire period on appeal, there is no evidence of persistent edema that is incompletely relieved by elevation of extremity.  Although the Veteran's edema was described as persistent and constant in the service treatment records and as constant on the February 2010 VA examination report, the Veteran, himself reported during his February 2010 VA examination that his edema was relieved by foot elevation or compression hosiery.   During the September 2015 VA examination, the examiner indicated that the Veteran experienced aching in leg after prolonged standing, and that his symptoms were relieved by elevation of extremity and compression hosiery.  Although during the September 2015 VA examination, the Veteran reported a history of increasing pain and discomfort with prolonged standing and sitting, and that his compression stockings provided some relief, there was no objective evidence of persistent edema that is incompletely relieved by elevation of the extremity.  Indeed, the examiner specifically noted that symptoms were relieved in both extremities by elevation and compression hosiery.

VA treatment records during the course of the appeal period included reviews of the extremities that were consistently negative for edema, cyanosis, or clubbing.  See VA treatment records dated in March 2011, November 2011, July 2013, June 2014, July 2015, August 2015, September 2015, October 2016, and July 2017.  VA treatment records dated in April 2014, July 2015, October 2016, and February 2018 included an examination of the extremities, specifically noting that there was no edema.  A July 2015 treatment record reported that the Veteran had his own compression stockings for his varicose veins and underwent a prosthetic consult to be issued compression stockings through VA.  His compression stockings were delivered in September 2015.  Additionally, in a January 2016 Statement of Accredited Representative in Appealed Case, the Veteran's representative restated the Veteran's contentions that his bilateral varicose veins were persistent; however, he also added that they required elevation for relief.  Therefore, a higher 20 percent rating is not warranted at any point throughout the appeal period from March 1, 2010.  

Furthermore, there it has neither been alleged nor shown that there was stasis pigmentation or eczema, ulceration, subcutaneous induration, or massive board-like edema to afford higher 40, 60, or 100 percent ratings.  The February 2010 VA examiner specifically found that there was no ulcer, edema, elevated edema, eczema, or stasis pigmentation present.  Additionally, the September 2015 VA examiner reported that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the condition.  

The Board has also considered the Veteran's lay statements that his varicose vein disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has afforded the Veteran reasonable doubt in granting the 10 percent rating for the bilateral lower extremities for the appeal period from March 1, 2010 and prior to September 28, 2015, but preponderance of the evidence is against the claim as to ratings in excess of 10 percent for either lower extremity for the appeal period from March 1, 2010, and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.




ORDER

For the appeal period from March 1, 2010 and prior to September 28, 2015, a 10 percent disability rating for varicose veins of the right lower extremity, is granted, subject to the law and regulations governing the award of monetary benefits.

For the appeal period from March 1, 2010 and prior to September 28, 2015, a 10 percent disability rating for varicose veins of the left lower extremity, is granted, subject to the law and regulations governing the award of monetary benefits.

From March 1, 2010, an evaluation in excess of 10 percent for varicose veins of the right lower extremity is denied.

From March 1, 2010, an evaluation in excess of 10 percent for varicose veins of the left lower extremity is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


